Case 1:17-cv-01124-.]KB Document 56 Filed 12/31/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION
KURTH EICHENWALD *
Plaintiff ` * C.A. No. l:l7-cv-01124
v. *
JOHN RIVELLO *
Defendant *

MOTION OF NON-PARTY WITNESSl DAVID M. RIVELLOl
TO OUASH SUBPOENAS ANI_) FOR OTHER RELIEF

David M. Rivello, by and through his undersigned counsel, moves to quash the
subpoenas served upon him to compel him to produce documents and to appear and give
testimony under oath pursuant to FRCP 45.

Mr. Rivello moves to quash the subpoenas or to substantially modify same as the
documents and likely testimony sought are: (a) protected from discovery by the attorney-client
privilege and/or Work product doctrine; (b) immune from discovery under other privileges held
by third parties; and (c) the subpoenas as issued are overly broad and pose an undue burdon on
Mr. Rivello.

Prior hereto, David M. Rivello filed objections to the Plaintift’s subpoena to produce
documents and other information, which is a matter of record herein.

In support of his motion, Mr. Rivello relies upon the attached Memorandum of Law

which is incorporated herein by reference.

Case 1:17-cv-01124-.]KB Document 56 Filed 12/31/18 Page 2 of 2

 
 

Date: Decernber bfi , 2018 \L
Jam:lj> Otway, Esquire
(Fed a Bar #22717)
iotway@otwavrusso.com

OTWAY RUSSO, P.C.

108 West Main Street

Salisbury, Maryland 21801

Telephone 41 0-749-3 900

Facsirnile 410-749-8577

Atlorneysfor N()n-Par'ly, David Rz`vello

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 31 day of December, 2018, a copy of the
foregoing MOTION OF NON-PARTY WITNESS, DAVID M. RIVELLO, TO QUASH
SUBPOENAS AND FOR OTHER RELIEF was eFiled and eServed upon the following: Steven
Liebemian, Esquire, Jennifer B. Maisel, Esquire, Rothwell, Figg, Ernst & Manbeck, P.C., 607

14th Street, N W., Suite 800, Washington, D. C. 20005(3 l.ieberrnan@rfem com
]malS€l§Ql'f€m. COm)____ and Bt'uce F. Brighr, Esquire, 6200 Coastal Hi’h\vay, Suite 200, Ocean City,

Maryland 21842 (bbright§@ajgla\v. com}
JarneUtv\/avy

 

 

